        Case 1:21-cr-00028-APM Document 26-6 Filed 02/20/21 Page 1 of 1




Liza Nott

Woodstock, OH 43084

February 18 2021

Re: Jessica Watkins

To the Honorable Judge,

I have known Jess for about 2 years now...The Jess I know is a very nonviolent person that
sees the good in almost everyone. She was/is always there to help anyone she could. I
believe she was never out to hurt anyone and was only there to help.
I believe Jess is a good person that was caught up in something that was blown up way out
of proportion
Sincerely, Liza Nott
